 Exhibit A
Page 1 of 5
 Exhibit A
Page 2 of 5
      NORTHWESTERN

                                                  Minneapolis, MN 55402

                                                                                                     0 IMMOOCE
                           since 1973

                           621 Second Street          Toll Free I -800-628-7551

                           Hudson. Wl 54016 ·          Eau Claire, WI 54701

      . 112!AA (715) 386-5157 ·FAX (715) 386-6584                (715) 835-7581
                                                                                       INVOICE NO,                   DATE                J08 NUMBER
      COURT REPORTERS j

                                                                                      131966 _.7 [ 7/9/2018 _ _                         71723


                                                                                        JOB DATE -               CASE NUMBER



                                                                                       6/25/2018           USDC Case No. 6:17-CV-00448-MC

                                                                                                                 CASE CAPTION


                                        *AP1284721*                                Freyd v. University of Oregon


      Nathan R. Morales l_· -.                                                                                      TERMS

       Perkins Coie, LLP
       1120 NW Couch Street                                                        Due upon receipt
       Floor 10
       Portland, OR 97209



 Electronic Copy of Transcript of:
                                                                                                                                             336.80
      Jody Shipper
                                                                                               TOTAL DUE >>>                             '$336.80




                                                        /*. * u*- Tb PayN

                                                         V'.4...4, d. 16 .




                                                                                                                                        Phone:   Fax:
Tax ID: XX-XXXXXXX

                                                Please detach bottom portion and return with payment.



                                                                                  Invoice No. :         131966
 Nathan R. Morales
 Perkins Coie, LLP                                                                Invoice Date ; 7/9/2018
 1120 NW Couch Street                                                                                     336.80
                                                                                  Total Due : $
 Floor 10

 Portland, OR 97209




                                                                                  Job No. :             71723


                                                                                  BU ID :               1-NWCR
Remlt To: Northwestern Court Reporters, Inc.
            621 Second Street                                                     Case No. :            USDC Case No. 6:17-CV-00448-MC

            Hudson, WI 54016                                                      Case Name :           Freyd v. University of Oregon




                                                                                                                                                  181304_A0002831




                                                                                                                                  Exhibit A
                                                                                                                                 Page 3 of 5
 Exhibit A
Page 4 of 5
 Exhibit A
Page 5 of 5
